Exhibit No. 21 Subsidiaries of the Registrant The following is a complete and accurate list of all subsidiaries of the Company, the state or other jurisdiction of their incorporation or organization and other names, if any, under which they conduct business. Name of Entity State or Other Jurisdiction of Incorporation or Organization Other Names Under Which It Conducts Business Juhl Energy Development, Inc. Minnesota None Juhl Energy Services, Inc. f/k/a DanMar & Associates, Inc. Minnesota None Next Generation Power Systems, Inc. South Dakota None Juhl Renewable Assets, Inc.* f/k/a Juhl Wind Asset Investment, Inc. and f/k/a Juhl Wind Project Lending, Inc. Delaware None Juhl Renewable Energy Systems, Inc. Delaware None Power Engineers Collaborative, LLC Illinois None * Juhl Renewable Assets, Inc. holds a significant interest in the following three entities: Winona Wind Holdings, LLC (a Minnesota limited liability company) Woodstock Hills, LLC (a Delaware limited liability company) Juhl Valley View, LLC (a Delaware limited liability company)
